Fourth Court of Appeals
                                           San Antonio, Texas
                                                      May 21, 2015

                                               No. 04-14-00246-CR



                                          Destyn David FREDERICK,
                                                   Appellant

                                                        v.
                                          The State of TexasAppellee/s
                                           THE STATE OF TEXAS,
                                                    Appellee

                        From the 81st Judicial District Court, La Salle County, Texas
                                    Trial Court No. 11-09-00041-CRL
                                Honorable Donna S. Rayes, Judge Presiding

                                                       ORDER
              The State’s Motion for Extension of Time to File Brief has this date been received and
      filed in the above styled and numbered cause. Extension of time to file the State’s brief is this
      date GRANTED. Time is extended to June 19, 2015.

                                                                PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Richard E. Langlois                                 Marc S. Ledet
                 Law Offices Of Richard E. Langlois                  Assistant District Attorney
                 217 Arden Grove                                     81st/218th Judicial District Of Texas
                 San Antonio, TX 78215                               1327 3rd Street
                                                                     Floresville, TX 78026